Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-18-22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabii et al. (US 2017/0055235A1, hereinafter Rabii).

Regarding claim 11, Rabii discloses: A method of distributing audio content to and synchronizing audio data among a plurality of audio playback devices that are in communication with each other, the method comprising: distributing, by a first audio playback device (for e.g. 400, figs. 4-5) of the plurality of audio playback devices, audio content to at least one other audio playback device of the plurality of audio playback devices as shown in fig. 5; and distributing, by a second audio 
Regarding claims 2-8, 12-18, Rabii further discloses: wherein the at least one other audio playback device that is configured to receive audio content from the first audio playback device (400, fig. 1) includes the second audio playback device (for e.g., any one of 508(0) … (508(X); fig. 5), wherein the at least one other audio playback device that is configured to receive clock information from the second audio playback device includes the first audio playback device (400, fig. 5), wherein the at least one other audio playback device that is configured to receive audio content from the first audio playback device is in a group with the first audio playback device, and wherein the group is configured to render the audio content in synchrony based at least in part on the clock information (fig. 5), wherein the at least one other audio playback device that is configured to receive audio content from the first audio playback device includes the second audio playback device (for e.g., any one of 508(0) … (508(X); fig. 5), The system of claim 4, wherein the at least one other audio playback device that is configured to receive clock information from the second audio playback device includes the first audio playback device, and wherein the second audio playback device (for e.g., any one of 512(0) … 512(y); fig. 5) is outside of the group, wherein the second audio playback device is selected according to an algorithm (BMC algorithm: paragraph: 0033) that excludes the first audio playback device from consideration, wherein the second audio playback device is configured to distribute clock information to the at least one other audio playback device before the first audio playback device is configured to distribute audio content to the at least one other .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabii in view of Amidei et al. (US 2014/0359075A1, hereinafter Amidei).
Rabii differs from claims 10, 18 in that he does not specifically disclose: wherein the first audio playback device is further configured to, in addition to distributing audio content to at least one other audio playback device, distribute an identification of when the audio content should be played.
However, Amidei discloses: wherein  further configured to, in addition to distributing audio content to at least one other audio playback device, distribute an identification of when the audio content should be played (paragraph: 0017).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rabii’s system to provide for the following: wherein the first audio playback device is further configured to, in addition to distributing audio content to at least one other audio playback device, distribute an identification of when the audio content should be played as this arrangement would facilitate to start playback based on the start time as taught by Amidei.
Claims 9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651